DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is currently amended.
Claims 2-3, 7, 9-10, 12-13, 17 are cancelled.
Claims 4-6, 8-9, 11, 14-16 are previously presented.
Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive. 
Argument: Applicant argues that the combination Sinclair Jr / De Clara does not read on / teach / disclose the subject matter of claims 9-10 which have been amended into independent claim 1.  Remarks pp. 4-5.
This is not found persuasive because the portion can be the entire length of the support sheet extending beyond the length of the tobacco material, but Applicant appears to mean that the tobacco material also extends beyond the support sheet on the other / opposite end of the support sheet, which is NOT recited in the amended claimed subject matter.

    PNG
    media_image1.png
    504
    692
    media_image1.png
    Greyscale

	The above instant Fig. 3 has been reproduced for convenience.
	In fact, Figs. 6 & 7 of Sinclair JR appears to show the same feature as recited in former claims 9 & 10 which have been amended into claim 1.
	
    PNG
    media_image2.png
    699
    519
    media_image2.png
    Greyscale
	
On one end, as shown in Fig. 6, the tobacco material does not extend the entire length of the sheet.  Instant figure 3 appears, as detailed in Figs. 7-8 of the specification, to include a support sheet 12 which extends beyond the tobacco material (14) and includes a tobacco free region – this is the recited portion – which appears to be shown in Fig. 6.  That a portion, even a fraction of an inch / millimeter is tobacco free is sufficient to meet the claimed / recited subject matter.
The rejection presented below, is in view of the same references and picks out the teachings of the same references as cited in the Non-Final OA presented 3/7/2022 with a slightly different thrust on the independent claim because of picking and choosing between different embodiments of the disclosures of the cited references and not because Applicant has amended in new structures.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair JR (US 2012/0006339) and further in view of De Clara (US 4236533).
Regarding claim 1, Sinclair JR discloses: a laminate comprising: a layer of tobacco material (see single layer 154 of tobacco leaf material of [0097]), and a support sheet (see sheet 152 of [0097]), wherein the layer of tobacco material has a rough surface (see roughened area 155).  Examiner has interpreted that the tobacco leaf is permeable to air through diffusion is sufficient to read on “so as to provide a permeable structure through which air may be drawn when the laminate is rolled or folded and, further, that this is a manner of operating the recited product that does not confer a structural distinction between the recited product and the cited prior art reference.
Sinclair JR does not disclose: wherein the tobacco material comprises from 12-16 wt% water.  Use of the product of Sinclair JR would have required humidity/moisture treating the tobacco necessarily.  [0013], [0026] & [0087].
In the same field of endeavor of tobacco products (see title, abs) as Sinclair JR, De Clara discloses: wherein the tobacco material comprises from 11-13 wt % water.  See col. 4, ll. 17-27.
To select the moisture content of De Clara in the tobacco product of Sinclair JR was the selection of a known design for its intended use.  See MPEP 2144 regarding the obviousness of selection of a known design for its intended uses.  
That the support sheet is planar (see also Sinclair JR Fig. 6 which shows an unrolled and Fig. 4 which shows a rolled configuration) is taken as an obvious change in shape / configuration of the support sheet.  See MPEP 2144.04(IV)(B) regarding the obviousness of changes in shape/configuration.
The combination Sinclair JR / De Clara renders obvious: wherein a portion of the support sheet extends beyond the layer of tobacco material.  Sinclair JR Fig. 6 – tobacco material 130 does not extend the entire length and width of the support sheet. [0089].
To make the support sheet take on a planar configuration rather than a rolled/cylindrical configuration would have been well within the level of one of ordinary skill in the art and had the benefit that it allowed for readily ease of cutting the support sheet into the desired sized cigarette/paparillo, which was desirable in Sinclair JR / De Clara.
To select from among the various embodiments of Sinclair Jr to have the support sheet extending beyond the layer of tobacco material would have had the benefit that it improved adhesion of the cigar/cigarillo/paparillo when rolled ([0090]).
It would have been obvious to one of ordinary skill in the art to combine the water/moisture content of De Clara in the tobacco product of Sinclair JR to arrive at the claimed invention before the effective filing date because doing so was the selection of a known design for its intended uses and one of ordinary skill in the art would have looked to De Clara to determine the optimum/working range of moisture/water content in Sinclair.
	Regarding claim 4, the combination Sinclair JR/De Clara renders obvious: wherein the homogenized tobacco constitutes reconstituted tobacco.   Sinclair JR [0089].
	Regarding claim 5, the combination Sinclair JR/De Clara renders obvious: wherein the support sheet comprises paper.  Sinclair JR homogenized tobacco paper of [0083].
	Regarding claim 6, the combination Sinclair JR/De Clara renders obvious: wherein the tobacco material additionally comprises propylene glycol.  Sinclair JR [0013].   
	Regarding claim 11, the combination Sinclair JR/De Clara renders obvious: a method of manufacturing a laminate according to claim 1 (see recited combination above for rejection of claim 1), the method comprising:
	Preparing a layer of tobacco material (Sinclair JR custom tobacco filler material) having a rough surface (all tobacco has a surface with a certain roughness and therefore can be considered a rough surface) and adhering the layer of tobacco material to a support sheet ([0076] of Sinclair JR discloses adhering the leaves to the outer surface of the form casing 116).
	Regarding claim 14, Sinclair JR/De Clara renders obvious: a package (see Sinclair JR [0079]) containing a laminate according to claim 1.
	Regarding claim 15, the combination Sinclair/De Clara renders obvious: wherein the laminate is configured to prepare a smoking article.  Sinclair JR [0008] – smoking is disclosed as an intended use of the laminate.
	Regarding claim 16, the combination Sinclair JR/De Clara renders obvious:  a smoking product comprising a laminate as defined in claim 1.  Sinclair JR [0008].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sinclair JR (US 2012/0006339) and further in view of De Clara (US 4236533) and Wrenn (US 2002/0005207).
Regarding claim 8, the combination Sinclair JR/De Clara discloses: wherein the cigar/cigarette is rolled for forming a shell of a certain thickness but does not recite that the shell has a uniform thickness across the length of the rod as construed in this claim.  Sinclair JR [0077].
In the same field of endeavor of tobacco rolling (see title) as Sinclair JR, Wrenn discloses wherein the tobacco cigarette has an essentially constant diameter along its length.  [0112].
Selection of a constant diameter of Wrenn in the smoking article of Sinclair JR had the benefit that it was a suitable design for the construction of smoking articles, and provided the smokes with a familiar mouth feel (Id.), which was desirable in Sinclair JR.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the constant outer diameter along the axial length of Wrenn with the smoking article of Sinclair JR to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was a suitable design for a smoking article and allowed for the creation of a smoking article with a familiar mouth feel, which was desirable in Sinclair JR.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743